USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
TRACEY DAVIS. DOC #:
DATE FILED: _ 4/28/2021
Plaintiff,
-against- 21 Civ. 3359 (AT)
SHELTERING ARMS CHILDREN AND ORDER

FAMILY SERVICES INC., JAMILA PRATT,
JERMAINE MILLER, DENISE FOREST,
SHAUN RAVANEL, and EDWARDS
LAWRENCE, in their personal and
professional capacities,

 

Defendants.
ANALISA TORRES, District Judge:

 

To protect the public health, while promoting the “just, speedy, and inexpensive determination
of every action and proceeding,” Fed. R. Civ. P. 1, it is ORDERED pursuant to Rules 30(b)(3) and
30(b)(4) of the Federal Rules of Civil Procedure that all depositions in this action may be taken via
telephone, videoconference, or other remote means. It is further ORDERED pursuant to Rule
30(b)(5) that a deposition will be deemed to have taken place “before an officer appointed or
designated under Rule 28” if such officer attends the deposition using the same remote means used to
connect all other participants, so long as all participants (including the officer) can clearly hear and be
heard by all other participants. The parties are encouraged to engage in discovery through remote
means at every available opportunity.

SO ORDERED.

Dated: April 28, 2021
New York, New York

CQ-

ANALISA TORRES
United States District Judge

 
